DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 10/27/2021. As directed by the amendment: claims 14 and 34-36 have been amended, claims 1-13, 15, 20, 26, 29, and 33 have been cancelled and claims 37-38 have been added. Thus, claims 14, 16-19, 21-25, 27-28, 30-32, and 34-38 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “a graft passing through the at least one concave recess”. Claim 14 recites “the at least one concave recess consists of only two concave recesses”. Therefore, it is unclear which of the two concave recesses “the at least one concave recess” in claim 30 refers to. For examination purposes, the limitation will be interpreted as “a graft passing through one of the only two concave recesses”. Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 10/27/2021, with respect to the objection of claims 33, 35, and 36 have been fully considered and are persuasive.  The objection of claims 33, 35, and 36 has been withdrawn. 
Applicant’s arguments, see pg. 6, filed 10/27/2021, with respect to the rejection of claims 14-16, 18, 19, 21-25, 27, 28, and 31 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 14-16, 18, 19, 21-25, 27, 28, and 31 under 35 U.S.C. 103 has been withdrawn. 
Applicant’s arguments, see pg. 9, filed 10/27/2021, with respect to the rejection of claims 14 and 33-36 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 14 and 33-36 under 35 U.S.C. 103 has been withdrawn. Applicant’s persuasive argument is that the suture button of Fritzinger is a separate device inserted into a bone plate. Therefore, the button of Fritzinger does not have a head with collar protruding outward from a sleeve such that the concave recessed extend from an upper face of the head to an underside of the head.
Allowable Subject Matter
Claims 14, 16-19, 21-25, 27-28, 31, and 34-38 allowed.
Claims 30 and 32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, alone or in combination, fails to teach or render obvious (in addition to the other limitations of claim 14): a single-piece device that can be used as an orthopaedic bone anchor or suspension device, comprising: a head; a sleeve which is designed as an expansion dowel for anchoring the device in a bone, the sleeve adjoining an underside of the head, wherein the head has a collar which protrudes outwards past the sleeve, the collar has an outer circumference having, on the outer circumference, at least one concave recess extending from an upper face of the head to an underside of the head and .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771